Citation Nr: 0941064	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  01-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for posttraumatic stress disorder (PTSD) 
effective May 31, 2000.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for Hepatitis C.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for a lung disorder, to 
include as secondary to herbicide exposure.

7.  Entitlement to service connection for kidney cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from 
August 1956 to November 1961 and in the Army from June 1967 
to September 1981.  He also served various periods of active 
duty for training (ACDUTRA) prior to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December May 2000 rating decision of 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This decision denied the Veteran's 
lung disorder, asbestosis, Hepatitis C and kidney cancer 
service connection claims.  In addition, the Veteran appeals 
from a January 2002 rating decision of the Phoenix RO that 
denied his service connection claims for PTSD, a blood 
disorder and a liver disorder.

The Veteran also appeals from a September 2007 rating 
decision of the Appeals Management Center (AMC) in 
Washington, D.C. which granted his service connection claim 
for PTSD and assigned an initial disability evaluation of 50 
percent.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a January 2003 Travel Board hearing.  A copy of 
that hearing transcript has been associated with the claims 
file.

This matter was remanded for additional development and 
adjudication in the Board's September 2003 decision.

The Veteran's counsel requested in its July 2009 letter that 
the Board decline to adjudicate the Veteran's cancer claims 
at this time as counsel was attempting to obtain additional 
information in support of the Veteran's claims.  An extension 
of time under 38 C.F.R. § 20.1304(b) was granted in June 2009 
to allow the RO access to the Veteran's claims file and to 
enable the RO to adjudicate the instant PTSD increased 
initial rating claim.  There is no authority or provision 
under which the Board could grant this request.  Moreover, 
this request directly contradicts counsel's assertion, and 
the evidentiary record suggesting, that the Veteran is 
terminally ill and that expedited adjudication is necessary.

Informal service connection claims for diverticulosis as a 
result of dioxin exposure and plutonium exposure and gum and 
dental disease as the result of dioxin and radiation exposure 
were referred to the RO for initial development and 
adjudication in the Board's September 2003 decision.  As it 
does not appear from the claims file that such actions have 
been undertaken, these matters are again referred for initial 
development and adjudication.

In addition, the Board notes the May 2008 letter from the 
Veteran's private internist indicating that he suffers from 
terminal bladder cancer and providing a nexus opinion 
relating this condition to his service.  A review of the 
claims file reveals no pending claim for this condition; 
however, this May 2008 letter could serve as an informal 
service connection claim.  This matter is referred to the RO 
for clarification.

In July 2009, subsequent to the issuance of the statement of 
the case (SOC), the Veteran's representative submitted 
evidence pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2009).

The issue of entitlement to service connection for kidney 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this matter has been completed.

2.  For the period prior to May 21, 2007, the Veteran's PTSD 
manifested as mood and some social impairments with sleep 
disturbances and impaired recent memory; there is no 
competent medical evidence of impaired judgment, impaired 
thinking, suicidal ideations, intermittently illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently or 
neglect of personal hygiene or appearance.

3.  For the period subsequent to May 21, 2007, the Veteran's 
PTSD manifested as occupational and social impairment with 
deficiencies in most areas of work, family relations, 
judgment and mood; there was no competent medical evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

4.  The Veteran has been unable to obtain or maintain 
employment consistent with his education and occupational 
experience as of May 21, 2007.

5.  The Veteran does not currently suffer from a blood 
disorder.

6.  The Veteran does not currently suffer from any liver 
disorder, including Hepatitis C.

7.  The Veteran does not currently suffer from asbestosis or 
other lung disorder.


CONCLUSIONS OF LAW

1.  For the period prior to May 21, 2007, the criteria for 
schedular disability rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009)

2.  For the period after May 21, 2007, the criteria for a 70 
percent schedular rating, but not higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.130, DC 9411.

3.  The criteria for a total rating based on individual 
unemployability due the Veteran's service-connected PTSD have 
been met as of May 21, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.321, 3.340, 3.655, 4.15, 4.16 (2009).

4.  The criteria for service connection for a blood disorder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The criteria for service connection for a liver disorder 
to include Hepatitis C have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309.

6.  The criteria for service connection for asbestosis or 
other lung disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's PTSD increased disability evaluation claim 
arises from disagreement with the initial rating following 
the grant of service connection.  The courts have held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, supra.

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice with regard 
to the Veteran's PTSD increased initial disability rating 
claim.

The Veteran was provided with a May 2004 letter in which the 
RO notified him of what evidence was required to substantiate 
his PTSD, blood disorder, liver disorder, Hepatitis C, 
asbestosis and lung condition service connection claims.  
This letter told him what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining this evidence.  
This letter also notified the Veteran that he should submit 
any relevant evidence in his possession.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  This timing defect was 
cured by readjudication in the September 2007 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (holding timing deficiency was 
cured by readjudication in a supplemental statement of the 
case).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the May 2004 letter.  He was not provided with notice 
regarding the remaining Dingess elements until the September 
2007 SSOC.  As the Veteran's service connection claims are 
being denied, and no rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
service personnel records, various private treatment records, 
Social Security Administration (SSA) records and VA treatment 
records have been obtained.

The Veteran was provided with a July 2007 VA examination for 
his instant claims, however, he refused to cooperate with the 
examiner, refused to participate in any diagnostic testing 
and informed the examiner that he "had better things to do" 
than submit to a VA examination.  The Court has held that 
VA's duty to assist a claimant in developing the facts and 
evidence pertinent to a claimant's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of claimants to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Veteran claims 
that the July 2007 examiner terminated the examination over 
the Veteran's protests as contained in his January 2009 
statement are not credible.  The reported name of the 
examiner was not the correct name of the VA examiner who 
actually conducted the examination and the examination was 
not a VA spinal examination as purported by the Veteran.  
There is no evidence in the claims file that the Veteran 
requested a new examination in the two years that have 
elapsed since the examination in question.  In addition, the 
Veteran has not denied that he refused to cooperate with the 
July 2007 examiner, that he refused diagnostic testing or 
that he refused to provide information regarding his medical 
history or any current medical history.

The Board concludes that in light of the Veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain the evidence 
necessary to substantiate the Veteran's claim and that any 
further attempts to assist the Veteran in developing his 
claim would result in needless delay.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Initial Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of the veteran's disability 
is also considered. Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  Under the formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work). DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

PTSD Increased Initial Rating Claim

A November 1998 psychological examination conducted for the 
Veteran's state disability claim revealed that the Veteran 
was unable to watch movies about Vietnam and that he dreamed 
about Vietnam but that he did not experience flashbacks.  He 
reported that he began to experience depression after 
returning from Vietnam, that he falls asleep quickly, and he 
was able to sleep approximately seven hours per night but 
that his sleep was disturbed.  A past history of suicide 
attempts, current suicidal thoughts or intent, crying 
episodes, auditory or visual hallucinations, or a history of 
alcohol or drug use was denied.  He reported that he did not 
get along with people and that he had been dismissed from a 
multitude of jobs but that he was very reluctant to describe 
the behaviors leading to this dismissal.  He was first 
married in 1959 and three children were born during that 
marriage.  He married his second wife, to whom he remains 
married, in 1972 and they have a child together.  Daily 
contact with other veterans using the internet was reported.  

Mental status examination conducted by the November 1998 
examiner noted that the Veteran was irritable, that he 
sometimes spoke as if he was in physical pain, and that his 
associations were logical but over-inclusive.  He presented 
as depressed and became tearful on a few occasions, despite 
his reports that he never cried.  The examiner indicated that 
the Veteran periodically launched into verbal attacks on 
government figures and was initially suspicious of this 
examiner.  Formal testing revealed intact attention and 
concentration but extraneous thoughts seemed to interfere, 
and that he was oriented times three.  There was no evidence 
of a thought disorder although the content of this thoughts 
was suspicious.  Intellectual functioning was estimated to be 
roughly in the poor range.  Immediate and long-term memory 
appeared intact while his recent memory appeared poor.  
Following this examination, Axis I diagnoses of PTSD with 
depression and specific phobia were made and an Axis II 
diagnosis of paranoid personality disorder was made.  

Social Security Administration (SSA) benefits were awarded in 
December 1998 on the basis of an affective disorder and a 
malignant neoplasm of the kidney.  His employment history 
revealed that he had worked in six different jobs between 
1985 and 1991, including work as a court security officer, a 
clerk and as an investigator.  He reported in his application 
that his kidney condition began to bother him in 1992, and 
that he stopped work in October 1997 due to that condition.  
SSA determined that his disability began in October 1997.

An August 2002 private psychiatric examination reflected that 
the Veteran was casually and neatly dressed.  He had 
satisfactory attention span.  His affect was constricted to 
full, and his mood was "aggravated and angry."  His thought 
content was negative for current suicidal or homicidal 
ideation, delusions, illusions, hallucinations and ideas of 
reference or influence.  Thought processing showed no obvious 
derailment of thought, loose associations, tangentiality, 
circumstantiality, thought blocking or flight of ideas.  The 
Veteran's insight and judgment were fair to good.  The 
diagnoses were PTSD with anger and frustration secondary to 
Vietnam combat, and simple phobias.  A GAF score of 60 was 
also assigned.  Regular, frequent individual psychotherapy 
and group psychotherapy were recommended to treat the 
Veteran's PTSD.  The psychiatrist noted that he had reviewed 
particular portions of the Veteran's medical records prior to 
rendering his opinion.

The Veteran testified during his January 2003 Travel Board 
hearing that the 1998 psychologist did not have access to his 
claims file but that the 2002 psychiatrist did have access to 
those records.  

A January 2003 letter from the Veteran's wife indicated that 
his anger, frustration and temper had grown progressively 
worse since Vietnam.  He did not sleep well at night and 
experienced nightmares related to his Vietnam service.

In a November 2005 letter, the Veteran's wife reported that 
they were married in 1971 and were together during most of 
the Veteran's military service.  She reported that the 
Veteran had "more short term and part-time jobs than [she 
could] remember" following service and that this instability 
was attributable to his inability to get along with others, 
his erratic and unpredictable behavior and his short-fuse 
temper.  He had restless sleep patterns, constant sweating 
and yelling while asleep.  He did not watch news regarding 
the Iraqi war nor did he watch any movies about the Vietnam 
War.  He has not been able to "get out of the house" and 
take even a part-time job since being awarded Social Security 
benefits in 1998.  She also stated that he was given custody 
of his three children from his first marriage and that they 
raised these children together.

A May 21, 2007 VA psychological examination reflected the 
Veteran's complaints of anger, irritability, difficulty 
concentrating, poor short term memory and insomnia.  He 
reported sleeping two or three hours per night.  The examiner 
noted some somatic preoccupation with chronic pain and 
digestive problems, and that the Veteran responded 
defensively to even innocuous questions.  His energy and 
motivation were described as low and he avoided thinking 
about his military experiences.  He reported avoiding crowds 
and avoiding the "government," including VA, suggesting 
mild paranoia.  Suicidal ideations were denied and the 
Veteran stated that "he was afraid to die."   He reported 
being married to his second wife for 36 years and that they 
have a son he speaks with every week.  His first marriage 
lasted three or four years, that they had a daughter 
together, and that he helped a raise a second daughter that 
was not his biologically.  No contact with his adult 
daughters were reported.  Following service, he worked in 
court security and as a public defender investigator but was 
unable to get along with his co-workers.  He has been 
receiving Social Security benefits since 1998.  He reported 
no close friends but indicated that he had a friend who was a 
combat veteran.

Mental status examination conducted by the May 2007 
psychological examiner revealed that the Veteran was fully 
oriented, that his affect was constricted, and that his mood 
was guarded and irritable.  His thought process was obtuse 
and he had difficulty focusing to directly respond to a 
simple question.  Memory and concentration were reportedly 
diminished, judgment was impaired and insight was poor.  
Active suicidal or homicidal ideations were denied but the 
Veteran reported that he sometimes believes that he would be 
better off if he was not living.  Following this examination 
and a review of the Veteran's claims file, diagnoses of major 
depressive disorder and chronic, mild to moderate PTSD were 
made.  A GAF score of 38 was made.  The examiner noted that 
the Veteran's mental health symptoms were those of 
depression, anger and irritability but that some of his anger 
and negativity bordering on paranoia were likely related to 
lifelong personality issues.  These mental health issues 
interfered in a "major way" with his civilian life, 
including interference with his employment, his ability to 
function in family life, particularly with his daughters, and 
his ability to get along with others in social or employment 
settings.  However, the examiner noted that his assigned GAF 
score of 38 was attributed to all of his mental health 
symptoms, and his GAF score related to his PTSD would be 45 
to 50 as his PTSD symptoms were mild without the depression 
and personality factors.

A July 2007 VA psychological examination reflected the 
Veteran's reports of anger, irritability, having poor 
concentration, intrusive thoughts related to his in-service 
stressors, avoidance behavior and hypervigilance.  He 
reported being married to his second wife for 36 years, that 
he has been on Social Security since 1998, and that he 
consumed alcohol two or three times per week.  The examiner 
noted that he appeared clean and casual for the examination 
and noted that he was able to perform his activities of daily 
living.  Mental status examination noted that his immediate 
and recent memories were intact, that his remote memory was 
good, his thought process was goal-directed, his 
concentration was intact, his insight was fair and his 
judgment was intact.  His mood was noted to be anxious and 
irritable, with his range of affect restricted.  Suicidal 
ideations were denied.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of chronic 
PTSD was made and a GAF score of 45 was assigned.

A May 2009 private psychiatric re-evaluation reflected the 
Veteran's reports of stress related to his terminal bladder 
cancer, difficulties with the Internal Revenue Service, his 
wife's health problems, purported exposure to plutonium 
radiation during service, exposure to Agent Orange during 
service and his in-service exposure to combat.  He lived with 
his wife and had four adult children.  He reported 
experiencing depression for the past year after receiving 
news that his cancer had worsened.  Intermittent suicidal 
ideations without a definite plan or intent with no history 
of suicide attempts were reported.  He suffered from insomnia 
and slept an average of five or six hours per night.  His 
energy and interest were described as low.  He also reported 
anhedonia, increased irritability, frustration, anger, crying 
spells, decreased concentration, significant worsening of his 
short-term memory, decreased functioning at home, insomnia, 
irritability and poor concentration.  He persistently re-
experienced his in-service trauma through flashbacks, 
recurrent dreams and distress at symbolic events and avoided 
anything related to that trauma.  Previous episodes of 
depression, mania, hypomania, situational anxiety, 
generalized anxiety, or panic attacks were denied.  Homicidal 
ideations, delusions, illusions, and hallucinations were also 
denied.  He reported progressively worsening functioning.  
Current psychiatric treatment was denied.

The May 2009 private psychiatrist noted that the Veteran 
appeared as casually dressed with adequate hygiene and 
grooming.  He was alert, maintained good eye contact, had a 
satisfactory attention span, was cooperative and noted to be 
a fair to good historian.  His affect was noted to be 
constricted and sad at times, with a depressed and concerned 
mood.  Thought content was positive for intermittent suicidal 
ideation, without any definite suicidal plan or intent.  He 
denied homicidal ideation, delusions, illusions, 
hallucinations, ideas of reference or ideas of influence.  
Thought processing was without obvious derailment of thought, 
loose associations, tangentiality, circumstantiality, thought 
blocking or flight of ideas.  Following this examination, 
diagnoses of PTSD with some worsening since last seen in 2002 
and moderate to severe major depression attributable to his 
progressively worsening health, his PTSD symptoms and his in-
service exposure to Agent Orange and purported exposure to 
radiation were made.  The psychiatrist stated that the 
Veteran's worsening psychiatric condition since his last 
visit were either directly or indirectly due to his in-
service stressors.  The Veteran was prescribed several 
medications to treat his condition.  The Veteran's claims 
file was not reviewed for this examination.

A June 2009 private psychiatric examination, conducted by a 
different examiner than conducted the August 2002 and May 
2009 evaluations, reflected the Veteran's continued 
complaints of recurrent and intrusive distressing 
recollections of events including images, thoughts and 
perceptions, distressing dreams and flashbacks.  He 
persistently avoided any stimuli that reminded him of his in-
service trauma.  Continued difficulty falling asleep, angry 
outbursts, difficulty concentrating, an exaggerated startle 
response and hypervigilance were reported.  He worked as a 
police officer after service and had been unemployed since 
1981.  Mental status examination indicated that the Veteran 
was cooperative, appropriate, and with a significantly flat 
affect.  His mood was described as depressed, sad and worried 
with linear and logical thought content.  Ongoing passive 
suicidal ideation without a plan or intent were described.  
There was no evidence of homicidal ideations or psychosis.  
He was fully oriented without any cognitive impairments.  His 
mental status became flattened, silent and he had ongoing 
crying spells when discussing his military trauma.  

Following this examination, the psychiatrist noted that the 
Veteran suffered from chronic PTSD with delayed onset and 
severe, recurrent major depressive disorder in partial 
remission.  The psychiatrist noted that the Veteran's PTSD 
symptoms have completely disabled him for an extended period 
of time, "beginning in approximately 1997 but being 
profoundly disabling by 2000."  It was "very clear" that 
the Veteran was nonfunctional in many aspects of his life, 
including the inability to engage in appropriate 
relationships and even simple social situations or the 
workplace.  His PTSD symptoms have rendered him unable to 
sustain gainful employment since at least 2000.  In addition, 
the Veteran's degree of disability was not related to his 
current terminal bladder cancer as the signs and symptoms 
causing him to be disabled were purely associated with PTSD.  
A GAF score of 25, which was attributed to the Veteran's PTSD 
symptoms alone, was made.  The psychiatrist noted that he 
based his opinion on an "extensive review" of the Veteran's 
medical records and his 60 minute interview with him.

Prior to May 21, 2007, the Veteran's PTSD primarily 
manifested as social and mood impairments.  Sleep 
disturbances, impaired recent memory and feelings of anger 
and frustration were reported.  Suicidal ideations and 
auditory or visual hallucinations were denied.  His mental 
status was described as fully oriented with no evidence of a 
thought disorder.  There was no competent medical evidence of 
impaired judgment, impaired thinking, suicidal ideations, 
intermittently illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently or neglect of personal hygiene or 
appearance which would warrant a disability rating in excess 
of 50 percent.  In addition, his assigned GAF score of 60 
suggested mild symptoms.  See DSM-IV.  Although the Veteran's 
representative claims that PTSD is considered to be an 
affective disorder, the Rating Schedule classifies the 
disability as an anxiety disorder.  See 38 C.F.R. § 4.130; 
see also DSM-IV.

The findings recorded on the May 21, 2007 VA psychiatric 
examination demonstrate that the Veteran's symptoms and 
warrant a 70 percent disability rating.  His PTSD primarily 
manifested as occupational and social impairment with 
deficiencies in most areas of work, family relations, 
judgment and mood.  Worsened sleep difficulties, intrusive 
thoughts, and intermittent suicidal ideations were reported.  
The Veteran now reported he had no contact with his adult 
daughter but did indicate weekly contact with his adult son.  
However, there was no competent medical evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name.  The Veteran was consistently 
described as fully oriented without auditory or visual 
hallucinations.  The Veteran's GAF scores ranged from 25 to 
45 during this time period, suggesting serious symptoms.  

In addition, a 100 percent disability rating requires total 
occupational and social impairments, while the record 
indicates that the Veteran has maintained a long-term 
marriage with his current wife and contact with his adult 
son.  The Veteran clearly engages in isolative behavior but 
the evidence fails to show that he is totally socially 
impaired.  The evidence is therefore against a 100 percent 
PTSD disability rating.

TDIU

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

The Veteran has not been employed in any capacity during this 
appeals period.  Prior to May 21, 2007, this unemployment was 
attributed to an affective disorder and a malignant neoplasm 
of the kidney in the December 1998 SSA determination. The 
November 1998 psychologist did not make a determination 
regarding employability and noted that the Veteran was 
reluctant to provide information regarding his employment 
history and his behaviors leading to dismissals.  Although 
the June 2009 private psychiatrist opines that the Veteran 
has been unemployable since approximately 1998 due to his 
PTSD symptoms, this opinion is not supported by the 
evidentiary record and is contradicted the text of the 
December 1998 SSA opinion.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (An opinion based upon an inaccurate factual 
premise has no probative value).  There is therefore no 
competent medical evidence suggesting that the Veteran was 
not capable of obtaining or maintaining gainful employment 
due to his service-connected PTSD during this time period.

However, there is evidence of this incapacity to obtain or 
maintain gainful employment as of the May 21, 2007 VA 
psychiatric examination.  The examiner noted that the 
Veteran's "mental health issues" interfered with his 
employment and June 2009 examiner noted that he was 
unemployable.  The assigned GAF scores between 25 and 45 
suggest serious symptoms which would impact his ability to 
work.  The Board notes that the Veteran has recently 
submitted a formal application for TDIU.  Applying all 
reasonable doubt to the Veteran, the Board finds that an 
award for TDIU is warranted beginning on May 21, 2007.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's PTSD has manifested as mood 
impairment and some social impairment with sleep disturbances 
and impaired recent memory impairment prior to May 21, 2007.  
His condition worsened as of May 21, 2007, and manifested as 
occupational and social impairment with deficiencies in most 
areas of work, family relations, judgment and mood.  The 
rating criteria contemplate these impairments.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Certain chronic disabilities such as bronchiectasis or 
cirrhosis of the liver are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. This presumption applies to 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Blood Disorder Service Connection Claim

The Veteran's August 1956 Coast Guard entrance examination, 
October 1961 Coast Guard discharge examination and December 
1966 Army entrance examination were negative for any relevant 
abnormalities.  His remaining service treatment records were 
negative for any symptoms, complaints or diagnoses of any 
blood disorders.

During his January 2003 RO hearing, the Veteran testified 
that he suffers from a blood disorder involving difficulty 
healing following an injury and that his kidney condition and 
fatigue were related to his disorder.

A July 2007 VA examination reflected the Veteran's complaints 
of suffering from a blood disorder because of "problem 
bleeding" and anemia, which causes him to feel fatigued.  A 
history of medical attention due to this purported condition 
or operative hemorrhaging was denied and there was no 
evidence of anemia in previous blood work.  The examiner 
noted that the Veteran was "upset" that he was being asked 
questions regarding his liver disease and his blood disorder 
rather than for diverticulosis.  The Veteran subsequently 
stated that he did not trust the VA examiner as he was part 
of the VA system, that he had "more important" things to do 
than complete the examination, and that he would refuse any 
diagnostic testing.  

There is no competent medical evidence of record establishing 
that the Veteran suffers from a blood disorder.  The Veteran 
refused to cooperate during the July 2007 VA examination and 
no other competent medical evidence has been submitted 
suggesting that he suffers from such a condition.  In fact, 
the examiner commented that there was no history of a blood 
disorder in the Veteran's medical records.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As a 
current disability has not been diagnosed, the Veteran's 
blood disorder disability service connection claim cannot be 
granted.

To the extent that the Veteran contends that he suffers from 
a blood disorder as the result of an injury or disease he 
experienced during service, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As the weight of the evidence is against the Veteran's 
service connection claim for a blood disorder, and reasonable 
doubt therefore does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).

Liver Disorder or Hepatitis C Service Connection Claims

The Veteran's August 1956 Coast Guard entrance examination, 
October 1961 Coast Guard discharge examination and December 
1966 Army entrance examination were negative for any relevant 
abnormalities.  Complaints of dark urine, nausea and easy 
fatigability were noted in an October 1968 treatment note.  
Examination revealed that the Veteran's liver was down to 
three finger breadths below the right costal margin, with no 
definite tenderness, and an impression of probable Hepatitis 
was made.  He was noted to be doing well and that he was 
suffering from no symptoms in November 1968.  A history of 
infectious Hepatitis was reported by the Veteran in his 
October 1971 report of medical history.

When hospitalized in a private facility from November to 
December 1991, the Veteran denied classic hepatitis.  An 
examination revealed no hepatosplenomegaly.  There was no 
pertinent diagnosis on discharge.

An October 1997 abdominal sonogram revealed that the 
Veteran's liver size and echogenic were within normal limits.  
An impression of a negative upper abdominal sonogram was 
made.

An October 1998 letter from Dr. J. F., the Veteran's private 
internist, indicated that he had a "known history of 
hepatitis C which he acquired during service in Viet nam 
[sic]."  He noted that it was of "clear concern" that some 
of these "difficulties" may have developed during service 
and that it would be appropriate to review these conditions 
on an "urgent basis" if they were indeed related to his 
service.  

An October 1999 VA examination reflected the Veteran's report 
of a history of Hepatitis C, including testing positive for 
the condition about two years ago.  He alleged he had 
clinical hepatitis with jaundice in service.  Current 
symptoms, with the exception of chronic fatigue, or other 
complications were denied.   Physical examination of the 
abdomen revealed no masses but the examiner noted that it was 
difficult to conduct this examination in the area of the 
liver due to the Veteran's guarding related to his renal 
surgery.  There was no evidence of ascites, spider angiomata 
or peripheral edema.  Liver function tests revealed no 
evidence of chronic hepatitis.

The Veteran testified during his January 2003 RO hearing that 
he was diagnosed and treated for Hepatitis in service.

A July 2007 VA examination reflected the Veteran's reports of 
being diagnosed with Hepatitis C while stationed in Vietnam.  
The examiner noted that there was no evidence of chronic 
liver disease in the Veteran's history and that his past 
liver functioning tests were normal.  The examiner noted that 
the Veteran was "upset" that he was being asked questions 
regarding current claims rather than for his diverticulosis 
claim.  As noted previously, the Veteran refused to cooperate 
with the VA examiner.  

While it is questionable as to whether the Veteran was 
diagnosed with Hepatitis during service, there is no 
competent medical evidence of record establishing that he 
currently suffers from Hepatitis or any other liver 
condition.  The Veteran refused to cooperate during the July 
2007 VA examination and no other competent medical evidence 
has been submitted suggesting that he suffers from such a 
condition.  Although the Veteran's private internist noted in 
his October 1998 letter that the Veteran had a history of 
Hepatitis, this was a mere recitation of the Veteran's 
reported history and is not sufficient to establish a current 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer; see also Rabideau.  
As a current disability has not been diagnosed, the Veteran's 
Hepatitis C or liver disorder service connection claims 
cannot be granted.

To the extent that the Veteran contends that he suffers from 
Hepatitis C or other liver disorder as the result of an 
injury or disease he experienced during service, as a lay 
person, he is not qualified to express a competent medical 
opinion as to such a relationship.  See Espiritu.

As the weight of the evidence is against the Veteran's 
service connection claim for Hepatitis C or other liver 
disorder, reasonable doubt therefore does not arise and the 
claim must be denied. 38 U.S.C.A. §5107(b).

Asbestosis or Lung Disorder Service Connection Claims

The Veteran claims that he suffers from asbestosis and other 
lung disorders as a result of his in-service exposure to 
Agent Orange, asbestos and plutonium.

The Veteran's August 1956 Coast Guard entrance examination, 
October 1961 Coast Guard discharge examination and December 
1966 Army entrance examination were negative for any relevant 
abnormalities.  Records indicate that the Veteran suffered 
from bronchopneumonia in September 1956 and pleurisy, 
described as second degree to resolving pneumonia, in October 
1956.  He was treated for influenza in November 1957.

A December 1966 Army entrance examination was negative for 
any relevant abnormalities.  The Veteran was treated for an 
upper respiratory infection in January 1968.   A normal chest 
X-ray was noted in October 1975.  The Veteran was treated for 
viral syndrome in February 1976.  Difficulty breathing and a 
subsequent prescription were noted in an April 1978 treatment 
note.  Pharyngitis was noted in a February 1980 treatment 
note.

Service personnel records revealed that the Veteran served on 
Johnston Island from March 1974 to September 1976.  He was 
also awarded a Vietnam Service medal, a Vietnam Campaign 
medal, and the Vietnam Cross of Gallantry with Palm (unit) 
medal.

A May 1998 private treatment note indicated that the Veteran 
had suffered from a "severe episode of bronchitis" that was 
"largely resolved" and an episode of hematuria that was 
unexplained.  A chest X-ray revealed mild peribronchial 
cuffing in the hilar region consistent with bronchitis 
without "any evidence of [a] more serious underlying 
illness." A treatment note dated two weeks prior had noted 
"questionable chronic pleural changes on X-ray" consisting 
of a small right pleural effusion versus scarring at the 
right base and some streaking at the left base.

An August 1998 private chest X-ray noted mild bibasilar 
linear atelectasis but was otherwise unremarkable.  An 
impression of chronic obstructive pulmonary disorder (COPD) 
was noted in an August 1998 private treatment note.

An October 1998 letter from Dr. J. F. indicated that a chest 
radiography provided evidence of probable asbestosis with 
some calcification of the pleural surfaces.  He noted that it 
was of "clear concern" that some of these "difficulties" 
may have developed during service and that it would be 
appropriate to review these conditions on an "urgent basis" 
if they were indeed related to his service.  

An October 1999 VA examination reflected the Veteran's 
reports of being exposed to asbestos in his sleeping barracks 
from 1973 to 1974.  He reported shortness of breath when 
walking one or two blocks.  Production, wheezing, chronic 
cough, chronic sputum production and chest pain other than 
some substernal pain were denied.  He did not report 
treatment for any lung condition.  He reported smoking one 
pack of cigarettes a day for most of his adult life and that 
he quit smoking 12 or 13 years ago.  Current symptoms or 
complications were denied.  Physical examination revealed 
diaphragms that move well by percussion and breath sounds 
that were intact throughout the posterior chest with no 
rales, rhhonchi or wheezing.  No abdominal lower airway 
sounds or rales were heard with the Veteran lying down, 
although the examiner noted that he had made the examination 
difficult by making raspy upper airway noises.  An 
accompanying chest CT scan revealed no sign of asbestosis.  
The impression was alleged asbestos exposure, dyspnea, with 
no abnormal findings on physical examination.  

During his January 2003 hearing, the Veteran testified that 
he had been placed on prescription medication due to his 
failure to expel when breathing.  He reported that he first 
sought treatment for his lung condition approximately 16 
years ago.  Asbestos insulation was reportedly used to 
insulate all of the living compartments and the work area of 
the lighthouses and light ships that he either served or 
worked on while in the Coast Guard.  He believed that he had 
breathed in asbestos filter when working in these 
environments, as the particles would be loosened by loud 
noises.  He also breathed in these asbestos particles in the 
barracks located at Johnston Atoll as they were disturbed by 
the jet traffic and a severe typhoon.  Exposure to plutonium 
at Johnston Atoll was reported as the Air Force had 
purportedly detonated two plutonium-tipped weapons on the 
island just prior to the Veteran being assigned there.  

A September 1978 report from the U.S. Air Force Occupational 
and Environmental Health Laboratory entitled Land Based 
Environmental Monitoring at Johnston Island-Disposal of 
Herbicide Orange was submitted in April 2004.

As stated above, the Veteran did not cooperate with the July 
2007 VA examiner.

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual and Manual 
Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 
(October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 
(Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see 
also VAOPGCPREC 4-00 (April 13, 2000).

The guidelines provide that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  Also of significance is that an asbestos-related 
disease can develop from brief exposure to asbestos or from 
being a bystander.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

These provisions are not substantive but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

There are certain types of cancer that are presumptively 
service-connected specific to radiation-exposed Veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A list of 
"radiogenic diseases" that will be service-connected, 
provided that certain conditions specified in that regulation 
are met, is included in 38 C.F.R. § 3.111(b). Other 
"radiogenic" diseases, such as any form of cancer listed 
under 38 C.F.R. § 3.311(b)(2), found 5 years or more after 
service in an ionizing radiation exposed Veteran, may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam 
area.  The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Regarding the alleged exposure on Johnston Island, 
Congressman Lane Evans, the Ranking Democratic Member on the 
House Committee on Veterans' Affairs, sought establishment of 
a presumption of herbicide exposure for all veterans who 
served on Johnston Island in the North Pacific between 1971 
and 1977.   In a November 19, 2004 letter, former VA 
Secretary Anthony Principi advised Congressman Evans that the 
presumption of exposure was not warranted for veterans who 
served on Johnston Island.  That determination was based on 
an analysis that indicated that the government's storage of 
herbicides on Johnston Island did not raise the same 
identification concerns as presented in Vietnam.  Rather, 
Secretary Principi stated that the storage of herbicides on 
Johnston Island was more closely associated with the storage 
of herbicides at military installations in the United States 
and the spraying that occurred along the Korean DMZ in the 
late 1960s.  Secretary Principi added that very few veterans 
who served on Johnston Island had duties that involved the 
direct handling of herbicides.  Accordingly, for veterans who 
served on Johnston Island in the North Pacific between 1971 
and 1977, exposure to herbicides must be verified through 
evidence developed during the adjudication of the claim; a 
presumption of herbicide exposure has not been established by 
VA.

The record establishes that the Veteran served in Vietnam as 
he is in receipt of the Vietnam Service medal, a Vietnam 
Campaign medal and the Vietnam Cross of Gallantry with Palm 
(unit) medal, and he is therefore entitled to the presumption 
of exposure to Agent Orange.  See 38 U.S.C.A. § 1116(f).

However, there is no competent medical evidence of record 
establishing that the Veteran currently suffers from 
asbestosis or other lung disorder.  The Veteran refused to 
cooperate during the July 2007 VA examination and no other 
competent medical evidence has been submitted suggesting that 
he suffers from such a condition.  Although the Veteran's 
private internist noted in his October 1998 letter that he 
suffered from "probable" asbestosis and that he suffered 
from COPD in an August 1998 letter, subsequent examinations 
and testing were negative for these conditions.  Speculative 
diagnoses cannot serve as the basis for service connection.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim).  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer; 
see also Rabideau.  As a current disability has not been 
established, the Veteran's asbestosis or other lung disorder 
service connection claims cannot be granted.

To the extent that the Veteran contends that he suffers from 
asbestosis or other lung disorder as the result of an injury 
or disease he experienced during service, as a lay person, he 
is not qualified to express a competent medical opinion as to 
such a relationship.  Espiritu.

As the weight of the evidence is against the Veteran's 
service connection claim for asbestosis or other lung 
disorder, and reasonable doubt therefore does not arise and 
the claim must be denied. 38 U.S.C.A. §5107(b).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for the period prior to May 21, 2007 is denied.

Entitlement to an initial disability rating of 70 percent 
from May 21, 2007 is granted.

Entitlement to TDIU effective May 21, 2007 is granted.

Entitlement to service connection for a blood disorder is 
denied.

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a lung disorder is 
denied.


REMAND

Unfortunately, the Veteran's service connection claim for 
kidney cancer must be remanded for additional development.

The Veteran contends that he has suffered from kidney cancer 
as a result of his exposure to Agent Orange while serving in 
Vietnam and his exposure to plutonium while serving in the 
Johnston Island.  Post-service treatment records reveal 
probable transitional right kidney cell carcinoma in June 
1998 and that a right nephroureterctomy was performed in 
August 1998.  Service personnel records revealed that the 
Veteran served on Johnston Island from March 1974 to 
September 1976.

Kidney cancer is listed as a radiogenic disease under 
38 C.F.R. § 3.111(b).  A request therefore must be made for 
any available records concerning the Veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  The RO/AMC should forward all such records to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  
If no such records are available, the RO/AMC should continue 
to develop the Veteran's claim under the procedures provided 
in 38 C.F.R. § 3.311, including requesting dose data and/or 
estimate(s) from the appropriate source(s), including the 
Defense Threat Reduction Agency (DTRA) (previously known as 
the Defense Nuclear Agency).   Thereafter, the RO should 
forward this case to the VA Under Secretary for Benefits for 
appropriate action under 38 C.F.R. § 3.311(c), to include an 
opinion from the VA Under Secretary for Health as to whether 
it is at least as likely as not that the Veteran's kidney 
cancer was caused by his purported radiation exposure in 
service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

	1. The RO should make an attempt to verify 
the Veteran's alleged exposure to 
radiation while serving on Johnston Island 
from March 1974 to September 1976.  
Specifically, the RO should ask the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) or other appropriate agency 
to include the Army Surgeon General to 
	provide any available records 
concerning the Veteran's exposure to 
radiation or chemicals, including but not 
limited to Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141).  All 
efforts made should be fully documented 
and negative responses should be included 
in the file if no records are found.

2.  Thereafter, the claims file should be 
forwarded to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998).  If 
the RO is unable to obtain radiation dose 
data for the appellant pursuant to 
numbered paragraph (2) above, the VA Under 
Secretary for Health should generate a 
radiation dose estimate.  In addition, an 
expert opinion from the Under Secretary 
for Health as contemplated in 38 C.F.R. § 
3.311(c) or referral to an outside 
consultant for medical opinion as 
contemplated by 38 C.F.R. § 3.311(d), as 
deemed appropriate, should be obtained as 
to whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
Veteran's kidney cancer resulted from 
exposure to radiation in service.

3.  Then the RO should adjudicate the 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond. The case should 
then be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


